

THIS AGREEMENT RELATES TO AN OFFERING OF SECURITIES IN AN OFFSHORE TRANSACTION
TO PERSONS WHO ARE NOT U.S. PERSONS (AS DEFINED IN REGULATION S UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE "SECURITIES ACT")) PURSUANT TO
REGULATION S UNDER THE SECURITIES ACT. NONE OF THE SECURITIES TO WHICH THIS
AGREEMENT RELATES HAVE BEEN REGISTERED UNDER THE SECURITIES ACT, OR ANY U.S.
STATE SECURITIES LAWS, AND, UNLESS SO REGISTERED, NONE MAY BE OFFERED OR SOLD,
DIRECTLY OR INDIRECTLY, IN THE UNITED STATES OR TO U.S. PERSONS (AS DEFINED
HEREIN) EXCEPT IN ACCORDANCE WITH THE PROVISIONS OF REGULATION S UNDER THE
SECURITIES ACT, PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE
SECURITIES ACT, OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION
NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN EACH
CASE ONLY IN ACCORDANCE WITH ALL APPLICABLE SECURITIES LAWS. IN ADDITION,
HEDGING TRANSACTIONS INVOLVING THE SECURITIES MAY NOT BE CONDUCTED UNLESS IN
ACCORDANCE WITH THE SECURITIES ACT.


 
MALIBU MINERALS, INC.
 
SUBSCRIPTION AGREEMENT
 
SUBSCRIPTION AGREEMENT (this “Agreement”) made as of this 29th day of December
2006 between Malibu Minerals, Inc., a Nevada corporation, (the “Company”), and
the undersigned (the “Subscriber”).
 
WHEREAS, the Company is offering shares (the “Shares” or “Securities”) of the
Company’s common stock, $0.001 par value (the “Common Stock”), to be sold in
connection with the proposed private placement (the "Private Placement") on a
“best efforts” basis for a maximum offering of up to $1,650,000 in Shares
(“Maximum Offering”) at $0.70 per share, for up to an aggregate total of
2,357,150 Shares;


WHEREAS, the Company intends to offer the Shares through the services of its
officers, directors and agents;


WHEREAS, the offering period (the “PPO Period”) for the Private Placement shall
commence on the day the Offering Documents, as defined below, are first made
available by the Company for delivery in connection with the PPO, which is
expected to be on or about December 12, 2006 (the “Delivery Date” or the
“Commencement Date”) and shall continue until the earlier to occur of: (i) the
sale of all of the Shares, or (ii) close of business on January 31, 2007 (which
date may be extended for up to an additional 30 days at the sole discretion of
the Company); and


WHEREAS, the Subscriber desires to purchase Shares in the amount set forth on
the signature page hereof on the terms and conditions hereinafter set forth.


 
 

--------------------------------------------------------------------------------

 
NOW, THEREFORE, in consideration of the premises and the mutual representations
and covenants hereinafter set forth, the parties hereto do hereby agree as
follows:



 
I.
SUBSCRIPTION FOR SECURITIES; REPRESENTATIONS BY AND COVENANTS OF SUBSCRIBER

 
1.1 Subscription for Securities. Subject to the terms and conditions hereinafter
set forth and in the Confidential Private Placement Memorandum dated December
12, 2006 (such memorandum, together with all amendments thereof and supplements
and exhibits thereto, the “Memorandum”), the Subscriber hereby irrevocably
subscribes for and agrees to purchase from, and the Company agrees to sell to
the Subscriber, such number of Shares which is set forth on the signature page
hereof. The entire purchase price is due and payable upon the submission of this
Subscription Agreement, and shall be payable by wire transfer or check subject
to collection, to the order of Sichenzia Ross Friedman Ference LLP, as Escrow
Agent. The wire transfer instructions are as follows:


BANK:           HSBC Bank USA
950 Third Avenue
New York, NY 10022
A/C of Sichenzia Ross Friedman Ference LLP, IOLA


ABA:  
ACCOUNT:  
REFERENCE:       “Malibu Minerals, Inc. - [insert Subscriber’s name]”
 
Sichenzia Ross Friedman Ference LLP Accounting Contact: Mimi Shore; telephone:
(212) 930-9700; email: mshore@srff.com.


1.2 Reliance on Exemptions. The Subscriber acknowledges that the Offering has
not been reviewed by the United States Securities and Exchange Commission (the
“SEC”) or any state agency because it is intended to be an offshore transaction
pursuant to Regulation S (“Regulation S”) as promulgated by the SEC under the
Securities Act of 1933, as amended. The Subscriber understands that the Company
is relying in part upon the truth and accuracy of, and the Subscriber’s
compliance with the representations, warranties, agreements, acknowledgments and
understandings of the Subscriber set forth herein in order to determine the
availability of such exemptions and the eligibility of the Subscriber to acquire
the Securities.
 
1.3 Offshore Transaction. The Subscriber agrees that it is acquiring the
Securities in an offshore transaction pursuant to Regulation S, promulgated
under the Securities Act, and hereby represents to the Company as follows:
 
(a) Subscriber is outside the United States when receiving and executing this
Subscription Agreement; and
 
 
2

--------------------------------------------------------------------------------

 
 
(b) Subscriber has not acquired the Securities as a result of, and will not
itself engage in, any “directed selling efforts” (as defined in Regulation S
under the Securities Act) in the United States in respect of the Securities
which would include any activities undertaken for the purpose of, or that could
reasonably be expected to have the effect of, conditioning the market in the
United States for the resale of the Securities; provided, however, that the
Subscriber may sell or otherwise dispose of the Securities pursuant to
registration of the Securities under the Securities Act and any applicable state
and provincial securities laws or under an exemption from such registration
requirements and as otherwise provided herein;


1.4 Rejection of Subscriptions. This offering is made subject to withdrawal,
cancellation or modification by the Company. The Company reserves the right to
reject any subscription in whole or in part or to allot to any prospective
Subscriber fewer than the number of Shares subscribed for by such Subscriber.
Shares will be sold only to a limited number of Subscribers meeting certain
standards.


1.5 Compliance with U.S. Securities Laws. The Subscriber agrees that the Company
will refuse to register any transfer of the Securities not made in accordance
with the provisions of Regulation S, pursuant to an effective registration
statement under the Securities Act, or pursuant to an available exemption from
the registration requirements of the Securities Act and in accordance with
applicable state and provincial securities laws.


1.6 Distribution Compliance Period. The Subscriber understands and agrees that
offers and sales of any of the Securities prior to the expiration of a period of
one year after the date of transfer of the Securities under this Subscription
Agreement (the “Distribution Compliance Period”), shall only be made in
compliance with the safe harbor provisions set forth in Regulation S, pursuant
to the registration provisions of the Securities Act or an exemption therefrom,
and that all offers and sales after the Distribution Compliance Period shall be
made only in compliance with the registration provisions of the Securities Act
or an exemption therefrom, and in each case only in accordance with all
applicable securities laws.


1.7 Hedging Transactions. The Subscriber understands and agrees not to engage in
any hedging transactions involving the Securities prior to the end of the
Distribution Compliance Period unless such transactions are in compliance with
the Securities Act.


1.8  Legends. The Subscriber understands that the certificates representing the
Securities, until such time as they have been registered under the Securities
Act, shall bear a restrictive legend in substantially the following form (and a
stop-transfer order may be placed against transfer of such certificates or other
instruments):
 
THESE SECURITIES WERE ISSUED IN AN OFFSHORE TRANSACTION TO PERSONS WHO ARE NOT
U.S. PERSONS (AS DEFINED HEREIN) PURSUANT TO REGULATION S UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “1933 ACT”). ACCORDINGLY, NONE OF
THE SECURITIES TO WHICH THIS CERTIFICATE RELATES HAVE BEEN REGISTERED UNDER THE
1933 ACT, OR ANY U.S. STATE SECURITIES LAWS, AND, UNLESS SO REGISTERED, NONE MAY
BE OFFERED OR SOLD IN THE UNITED STATES OR, DIRECTLY OR INDIRECTLY, TO U.S.
PERSONS (AS DEFINED HEREIN) EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION
STATEMENT OR PURSUANT TO AN EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO,
THE REGISTRATION REQUIREMENTS OF THE 1933 ACT AND IN EACH CASE ONLY IN
ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS. IN ADDITION, HEDGING
TRANSACTIONS INVOLVING THE SECURITIES MAY NOT BE CONDUCTED UNLESS IN ACCORDANCE
WITH THE 1933 ACT.


 
3

--------------------------------------------------------------------------------

 
The legend set forth above shall be removed and the Company shall issue a
certificate without such legend to the holder of the Securities upon which it is
stamped, if (a) such Securities are being sold pursuant to a registration
statement under the Securities Act, or (b) such holder delivers to the Company
an opinion of counsel, in a reasonably acceptable form, to the Company that a
disposition of the Securities is being made pursuant to an exemption from such
registration.
 
1.9 Risk of Investment. The Subscriber recognizes that the purchase of the
Securities involves a high degree of risk in that: (a) an investment in the
Company is highly speculative and only investors who can afford the loss of
their entire investment should consider investing in the Company and the
Securities; (b) transferability of the Securities is limited; and (c) the
Company may require substantial additional funds to operate its business and
subsequent equity financings will dilute the ownership and voting interests of
Subscriber.
 
1.10 Information. The Subscriber acknowledges careful review of this
Subscription Agreement as well as the Company’s filings with the Securities and
Exchange Commission, as required pursuant to the Securities and Exchange Act of
1934, which are available on the Internet at www.sec.gov (collectively, the
“Offering Documents”), all of which the undersigned acknowledges have been
provided to the undersigned. The undersigned has been given the opportunity to
ask questions of, and receive answers from, the Company concerning the terms and
conditions of this Offering and the Offering Documents and to obtain such
additional information, to the extent the Company possesses such information or
can acquire it without unreasonable effort or expense, necessary to verify the
accuracy of same as the undersigned reasonably desires in order to evaluate the
investment. The undersigned understands the Offering Documents, and the
undersigned has had the opportunity to discuss any questions regarding any of
the Offering Documents with its counsel or other advisor. Notwithstanding the
foregoing, the only information upon which the undersigned has relied is that
set forth in the Offering Documents. The undersigned has received no
representations or warranties from the Company, its employees, agents or
attorneys in making this investment decision other than as set forth in the
Offering Documents. The undersigned does not desire to receive any further
information.


1.11 No Representations. The Subscriber hereby represents that, except as
expressly set forth in the Offering Documents, no representations or warranties
have been made to the Subscriber by the Company or any agent, employee or
affiliate of the Company, and in entering into this transaction the Subscriber
is not relying on any information other than that contained in the Offering
Documents and the results of independent investigation by the Subscriber.
 
 
4

--------------------------------------------------------------------------------

 
1.12 Tax Consequences. The Subscriber acknowledges that the Offering may involve
tax consequences and that the contents of the Offering Documents do not contain
tax advice or information. The Subscriber acknowledges that it must retain its
own professional advisors to evaluate the tax and other consequences of an
investment in the Securities.
 
1.13 Transfer or Resale. The Subscriber understands and hereby acknowledges that
the Company is under no obligation to register the Securities under the
Securities Act except as contained herein. The Subscriber consents that the
Company may, if it desires, permit the transfer of the Securities out of the
Subscriber’s name only when the Subscriber’s request for transfer is accompanied
by an opinion of counsel reasonably satisfactory to the Company that neither the
sale nor the proposed transfer results in a violation of the Securities Act or
any applicable state “blue sky” laws.
 
1.14 Validity; Enforcement. If the Subscriber is a corporation, partnership,
trust or other entity, the Subscriber represents and warrants that: (a) it is
authorized and otherwise duly qualified to purchase and hold the Securities; and
(b) that this Subscription Agreement has been duly and validly authorized,
executed and delivered and constitutes the legal, binding and enforceable
obligation of the undersigned. If the Subscriber is an individual, the
Subscriber represents and warrants that this Subscription Agreement has been
duly and validly executed and delivered and constitutes the legal, binding and
enforceable obligation of the undersigned.
 
1.15 Address. The Subscriber hereby represents that the address of the
Subscriber furnished by the Subscriber at the end of this Subscription Agreement
is the undersigned’s principal residence if the Subscriber is an individual or
its principal business address if it is a corporation or other entity.
 
1.16 Foreign Subscriber. The Subscriber hereby represents that it has satisfied
itself as to the full observance of the laws of its jurisdiction in connection
with any invitation to subscribe for the Securities or any use of this
Subscription Agreement, including: (a) the legal requirements within its
jurisdiction for the purchase of the Securities; (b) any foreign exchange
restrictions applicable to such purchase; (c) any governmental or other consents
that may need to be obtained; and (d) the income tax and other tax consequences,
if any, that may be relevant to the purchase, holding, redemption, sale or
transfer of the Securities. Such Subscriber’s subscription and payment for, and
its continued beneficial ownership of the Securities, will not violate any
applicable securities or other laws of the Subscriber’s jurisdiction.
 

 
II.
REPRESENTATIONS BY THE COMPANY

 
The Company represents and warrants to the Subscriber, except as set forth in
the disclosure schedules attached hereto:
 
2.1 Organization, Good Standing and Qualification. The Company is a corporation
duly organized, validly existing and in good standing under the laws of the
State of Nevada and has full corporate power and authority to conduct its
business.


 
5

--------------------------------------------------------------------------------

 
2.2 Capitalization and Voting Rights. The authorized, issued and outstanding
capital stock of the Company is as set forth in the Company’s Registration
Statement filed with the SEC on Form SB-1 on August 4, 2006, and all issued and
outstanding shares of the Company are validly issued, fully paid and
nonassessable. Except as set forth in the Offering Documents and the Company’s
SEC filings, there are no outstanding options, warrants, agreements, convertible
securities, preemptive rights or other rights to subscribe for or to purchase
any shares of capital stock of the Company. Except as set forth in the Offering
Documents and the Company’s SEC filings, and as otherwise required by law, there
are no restrictions upon the voting or transfer of any of the shares of capital
stock of the Company pursuant to the Company’s Articles of Incorporation (the
“Articles of Incorporation”), By-Laws or other governing documents or any
agreement or other instruments to which the Company is a party or by which the
Company is bound.


2.3 Authorization; Enforceability. The Company has all corporate right, power
and authority to enter into this Agreement and to consummate the transactions
contemplated hereby. All corporate action on the part of the Company, its
directors and stockholders necessary for the (i) authorization execution,
delivery and performance of this Agreement by the Company; and (ii)
authorization, sale, issuance and delivery of the Securities contemplated hereby
and the performance of the Company’s obligations hereunder has been taken. This
Agreement has been duly executed and delivered by the Company and constitutes a
legal, valid and binding obligation of the Company, enforceable against the
Company in accordance with its terms, subject to laws of general application
relating to bankruptcy, insolvency and the relief of debtors and rules of law
governing specific performance, injunctive relief or other equitable remedies,
and to limitations of public policy. The Common Stock, when issued and fully
paid for in accordance with the terms of this Agreement, will be validly issued,
fully paid and nonassessable. The issuance and sale of the Shares of Common
Stock contemplated hereby will not give rise to any preemptive rights or rights
of first refusal on behalf of any person which have not been waived in
connection with this offering.


2.4 No Conflict; Governmental Consents.


(a) The execution and delivery by the Company of this Agreement and the
consummation of the transactions contemplated hereby will not result in the
violation of any material law, statute, rule, regulation, order, writ,
injunction, judgment or decree of any court or governmental authority to or by
which the Company is bound, or of any provision of the Articles of Incorporation
or By-Laws of the Company, and will not conflict with, or result in a material
breach or violation of, any of the terms or provisions of, or constitute (with
due notice or lapse of time or both) a default under, any lease, loan agreement,
mortgage, security agreement, trust indenture or other agreement or instrument
to which the Company is a party or by which it is bound or to which any of its
properties or assets is subject, nor result in the creation or imposition of any
lien upon any of the properties or assets of the Company.


 
6

--------------------------------------------------------------------------------

 
(b) No consent, approval, authorization or other order of any governmental
authority is required to be obtained by the Company in connection with the
authorization, execution and delivery of this Agreement or with the
authorization, issue and sale of the Shares, except such filings as may be
required to be made with the SEC, NASD, NASDAQ and with any state or foreign
blue sky or securities regulatory authority.


2.5 Licenses. Except as otherwise set forth in the Memorandum, the Company has
sufficient licenses, permits and other governmental authorizations currently
required for the conduct of its business or ownership of properties and is in
all material respects in compliance therewith.


2.6 Litigation. Except as may be disclosed in the Offering Documents and the
Company’s SEC filings, the Company knows of no pending or threatened legal or
governmental proceedings against the Company which could materially adversely
affect the business, property, financial condition or operations of the Company
or which materially and adversely questions the validity of this Agreement or
any agreements related to the transactions contemplated hereby or the right of
the Company to enter into any of such agreements, or to consummate the
transactions contemplated hereby or thereby. The Company is not a party or
subject to the provisions of any order, writ, injunction, judgment or decree of
any court or government agency or instrumentality which could materially
adversely affect the business, property, financial condition or operations of
the Company. There is no action, suit, proceeding or investigation by the
Company currently pending in any court or before any arbitrator or that the
Company intends to initiate.


2.7 Disclosure. The information set forth in the Offering Documents as of the
date hereof contains no untrue statement of a material fact nor omits to state a
material fact necessary in order to make the statements contained therein, in
light of the circumstances under which they were made, not misleading.


2.8 Investment Company. The Company is not an “investment company” within the
meaning of such term under the Investment Company Act of 1940, as amended, and
the rules and regulations of the SEC thereunder.


2.9 Intellectual Property.


(a) To the best of its knowledge, the Company owns or possesses sufficient legal
rights to all patents, trademarks, service marks, trade names, copyrights, trade
secrets, licenses, information and other proprietary rights and processes
necessary for its business as now conducted and as presently proposed to be
conducted, without any known infringement of the rights of others. Except as
otherwise set forth in the Memorandum, there are no material outstanding
options, licenses or agreements of any kind relating to the foregoing
proprietary rights, nor is the Company bound by or a party to any material
options, licenses or agreements of any kind with respect to the patents,
trademarks, service marks, trade names, copyrights, trade secrets, licenses,
information and other proprietary rights and processes of any other person or
entity other than such licenses or agreements arising from the purchase of “off
the shelf” or standard products. The Company has not received any written
communications alleging that the Company has violated or, by conducting its
business as presently proposed to be conducted, would violate any of the
patents, trademarks, service marks, trade names, copyrights or trade secrets or
other proprietary rights of any other person or entity.


 
7

--------------------------------------------------------------------------------

 
(b) Except as otherwise set forth in the Memorandum, the Company is not aware
that any of its employees is obligated under any contract (including licenses,
covenants or commitments of any nature) or other agreement, or subject to any
judgment, decree or order of any court or administrative agency, that would
interfere with their duties to the Company or that would conflict with the
Company’s business as presently conducted.


(c) Neither the execution nor delivery of this Agreement, nor the carrying on of
the Company’s business by the employees of the Company, nor the conduct of the
Company’s business as presently conducted, will, to the Company’s knowledge,
conflict with or result in a breach of the terms, conditions or provisions of,
or constitute a default under, any contract, covenant or instrument under which
any employee is now obligated.


(d) To the best of the Company’s knowledge, no employee of the Company, nor any
consultant with whom the Company has contracted, is in violation of any term of
any employment contract, proprietary information agreement or any other
agreement relating to the right of any such individual to be employed by, or to
contract with, the Company because of the nature of the business conducted by
the Company; and to the best of the Company’s knowledge the continued employment
by the Company of its present employees, and the performance of the Company’s
contracts with its independent contractors, will not result in any such
violation. The Company has not received any written notice alleging that any
such violation has occurred. Except as otherwise set forth in the Memorandum, no
employee of the Company has been granted the right to continued employment by
the Company or to any compensation following termination of employment with the
Company except for any of the same which would not have a material adverse
effect on the business of the Company. The Company is not aware that any
officer, key employee or group of employees intends to terminate his, her or
their employment with the Company, nor does the Company have a present intention
to terminate the employment of any officer, key employee or group of employees.


2.10  Title to Properties and Assets; Liens, Etc. The Company has good and
marketable title to its properties and assets, including the properties and
assets reflected in the most recent balance sheet included in the Financial
Statements, and good title to its leasehold estates, in each case subject to no
mortgage, pledge, lien, lease, encumbrance or charge, other than (a) those
resulting from taxes which have not yet become delinquent; (b) liens and
encumbrances which do not materially detract from the value of the property
subject thereto or materially impair the operations of the Company; and (c)
those that have otherwise arisen in the ordinary course of business. The Company
is in compliance with all material terms of each lease to which it is a party or
is otherwise bound.


2.11 Obligations to Related Parties. Except as described in the Memorandum,
there are no obligations of the Company to officers, directors, stockholders, or
employees of the Company other than (a) for payment of salary or other
compensation for services rendered, (b) reimbursement for reasonable expenses
incurred on behalf of the Company and (c) for other standard employee benefits
made generally available to all employees (including stock option agreements
outstanding under any stock option plan approved by the Board of Directors of
the Company). Except as may be disclosed in the Memorandum, the Company is not a
guarantor or indemnitor of any indebtedness of any other person, firm or
corporation.
 
 
8

--------------------------------------------------------------------------------

 
III.  MISCELLANEOUS


3.1 Notice. Any notices, consents, waivers or other communications required or
permitted to be given under the terms of this Subscription Agreement must be in
writing and will be deemed to have been delivered: (a) upon receipt, when
delivered personally, (b) upon receipt, when sent by facsimile (provided
confirmation of transmission is mechanically or electronically generated and
kept on file by the sending party), or (c) one (1) business day after deposit
with an overnight courier service, in each case properly addressed to the party
to receive the same. The addresses and facsimile numbers for such communications
shall be:
 
If to the Company:


Malibu Minerals, Inc.
Suite 510 - 999 West Hastings Street
Vancouver, British Columbia, Canada V6C 2W2
Attn:  James Laird
Facsimile:


With a copy to (which shall not constitute notice):


Sichenzia Ross Friedman Ference LLP
1065 Avenue of the Americas, 21st Floor
New York, NY 10018
Attn:  Richard A. Friedman, Esq
Facsimile: (212) 930-9725


If to the Subscriber, to its address and facsimile number set forth at the end
of this Subscription Agreement, or to such other address and/or facsimile number
and/or to the attention of such other person as specified by written notice
given to the Company five (5) days prior to the effectiveness of such change.
Written confirmation of receipt (a) given by the recipient of such notice,
consent, waiver or other communication, (b) mechanically or electronically
generated by the sender’s facsimile machine containing the time, date, recipient
facsimile number and an image of the first page of such transmission, or (c)
provided by an overnight courier service shall be rebuttable evidence of
personal service, receipt by facsimile or receipt from an overnight courier
service in accordance with clause (a), (b) or (c) above, respectively.
 
3.2 Entire Agreement; Amendment. This Subscription Agreement supersedes all
other prior oral or written agreements between the Subscriber, the Company,
their affiliates and persons acting on their behalf with respect to the matters
discussed herein, and this Subscription Agreement and the instruments referenced
herein contain the entire understanding of the parties with respect to the
matters covered herein and therein and, except as specifically set forth herein
or therein, neither the Company no r the  Subscriber makes
 
 
9

--------------------------------------------------------------------------------

 
 
any representation, warranty, covenant or undertaking with respect to such
matters. No provision of this Subscription Agreement may be amended or waived
other than by an instrument in writing signed by the Company and the holders of
at least a majority of the Securities then outstanding (determined on an as
exercised to common stock basis) (or if prior to the closing, the Subscribers
purchasing at least a majority of the Securities to be purchased at the
closing). No such amendment shall be effective to the extent that it applies to
less than all of the holders of the Securities then outstanding.
 
3.3 Severability. If any provision of this Subscription Agreement shall be
invalid or unenforceable in any jurisdiction, such invalidity or
unenforceability shall not affect the validity or enforceability of the
remainder of this Subscription Agreement in that jurisdiction or the validity or
enforceability of any provision of this Subscription Agreement in any other
jurisdiction.
 
3.4 Governing Law; Jurisdiction; Waiver of Jury Trial. This Agreement shall be
governed by, and construed in accordance with the laws of the State of New York
without regard to the choice of law principles thereof. Each of the parties
hereto irrevocably submits to the exclusive jurisdiction of the courts of the
State of New York for the purpose of any suit, action, proceeding or judgment
relating to or arising out of this Agreement and the transactions contemplated
hereby. Service of process in connection with any such suit, action or
proceeding may be served on each party hereto anywhere in the world by the same
methods as are specified for the giving of notices under this Agreement. Each of
the parties hereto irrevocably consents to the jurisdiction of any such court in
any such suit, action or proceeding and to the laying of venue in such court.
Each party hereto irrevocably waives any objection to the laying of venue of any
such suit, action or proceeding brought in such courts and irrevocably waives
any claim that any such suit, action or proceeding brought in any such court has
been brought in an inconvenient forum. EACH OF THE PARTIES HERETO WAIVES ANY
RIGHT TO REQUEST A TRIAL BY JURY IN ANY LITIGATION WITH RESPECT TO THIS
AGREEMENT AND REPRESENTS THAT COUNSEL HAS BEEN CONSULTED SPECIFICALLY AS TO THIS
WAIVER.


3.5 Headings. The headings of this Subscription Agreement are for convenience of
reference and shall not form part of, or affect the interpretation of, this
Subscription Agreement.


3.6 Successors And Assigns. This Subscription Agreement shall be binding upon
and inure to the benefit of the parties and their respective successors and
assigns. The Company shall not assign this Subscription Agreement or any rights
or obligations hereunder without the prior written consent of the holders of at
least a majority the Securities then outstanding, except by merger or
consolidation. The Subscriber shall not assign its rights hereunder without the
consent of the Company, which consent shall not be unreasonably withheld.


 
10

--------------------------------------------------------------------------------

 
3.7 No Third Party Beneficiaries. This Subscription Agreement is intended for
the benefit of the parties hereto and their respective permitted successors and
assigns, and is not for the benefit of, nor may any provision hereof be enforced
by, any other person.
 
3.8 Survival. The representations and warranties of the Company and the
Subscriber contained in Articles I and II and the agreements set forth this
Article IV shall survive closing for a period of two years.
 
3.9 Further Assurances. Each party shall do and perform, or cause to be done and
performed, all such further acts and things, and shall execute and deliver all
such other agreements, certificates, instruments and documents, as the other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Subscription Agreement and the consummation of the transactions
contemplated hereby.
 
3.10 No Strict Construction. The language used in this Subscription Agreement
will be deemed to be the language chosen by the parties to express their mutual
intent, and no rules of strict construction will be applied against any party.
 
3.11 Legal Effect. The Subscriber acknowledges that: (a) it has read this
Subscription Agreement and the exhibits hereto; and (b) it understands the terms
and consequences of this Subscription Agreement and is fully aware of its legal
and binding effect.
 
3.12 Counterparts. This Subscription Agreement may be executed in two or more
identical counterparts, all of which shall be considered one and the same
agreement and shall become effective when counterparts have been signed by each
party and delivered to the other party; provided that a facsimile signature
shall be considered due execution and shall be binding upon the signatory
thereto with the same force and effect as if the signature were an original, not
a facsimile signature.
 
[Signature page follows.]
 


 
11

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have executed this Subscription Agreement as of
the day and year first written above.
 
 
______________________________________
Name of Subscriber
 
No. of Shares:
____________________
 
______________________________________
Signature
 
______________________________________
Name (Please Print)

 
 
______________________________________
Title
 
 
 ______________________________________
Address of Subscriber


 

       
Subscription Aceepted:
 
MALIBU MINERALS, INC.
 
   
   
    By:   /s/   

--------------------------------------------------------------------------------

James Laird   Chief Executive Officer